Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 1 of 14 Page ID #:813



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10 JOHN DOE,                                     )   Case No. 2:18-cv-05889 AB (PVCx)
                                                  )
 11                Plaintiff,                     )   [DISCOVERY MATTER]
                                                  )
 12         vs.                                   )   ORDER GRANTING
                                                  )   STIPULATED PROTECTIVE
 13 PRUDENTIAL INSURANCE                          )   ORDER
    COMPANY OF AMERICA, et al.                    )
 14                                               )
                                                  )
 15                Defendants.                    )
                                                  )
 16
 17         GENERAL
 18         1.1    Purposes and Limitations. Discovery in this action is likely to involve
 19 production of confidential, proprietary, or private information for which special protection
 20 from public disclosure and from use for any purpose other than prosecuting this litigation
 21 may be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 22 enter the following Stipulated Protective Order. The parties acknowledge that this Order
 23 does not confer blanket protections on all disclosures or responses to discovery and that
 24 the protection it affords from public disclosure and use extends only to the limited
 25 information or items that are entitled to confidential treatment under the applicable legal
 26 principles. The parties further acknowledge, as set forth in Section 12.3, below, Civil
 27 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
 28
                                                                          Case No. 2:18-cv-05899 AB (PVCx)
                                                  1      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 2 of 14 Page ID #:814



  1 will be applied when a party seeks permission from the court to file material under
  2 seal.
  3         1.2   Good Cause Statement.
  4         This action is likely to involve trade secrets, customer and pricing information
  5 and other valuable research, development, commercial, financial, technical and/or
  6 proprietary information for which special protection from public disclosure and from
  7 use for any purpose other than prosecution of this action is warranted. Such confidential
  8 and proprietary materials and information consist of, among other things, confidential
  9 business or financial information, information regarding confidential business practices,
 10 or other confidential research, development, or commercial information (including
 11 information implicating privacy rights of third parties), information otherwise generally
 12 unavailable to the public, or which may be privileged or otherwise protected from
 13 disclosure under state or federal statutes, court rules, case decisions, or common law.
 14 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
 15 disputes over confidentiality of discovery materials, to adequately protect information
 16 the parties are entitled to keep confidential, to ensure that the parties are permitted
 17 reasonable necessary uses of such material in preparation for and in the conduct of trial,
 18 to address their handling at the end of the litigation, and serve the ends of justice, a
 19 protective order for such information is justified in this matter. It is the intent of the
 20 parties that information will not be designated as confidential for tactical reasons and
 21 that nothing be so designated without a good faith belief that it has been maintained in
 22 a confidential, non-public manner, and there is good cause why it should not be part of
 23 the public record of this case.
 24 2.      DEFINITIONS
 25         2.1   Action: John Doe v. The Prudential Insurance Company of America, et
 26 al., Case No. 2:18-cv-05889 AB (PVCx)
 27         2.2   Challenging Party: a Party or Non-Party that challenges the
 28 designation of information or items under this Order.
                                                                         Case No. 2:18-cv-05899 AB (PVCx)
                                                 2      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 3 of 14 Page ID #:815



  1         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
  2 how it is generated, stored or maintained) or tangible things that qualify for protection
  3 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  4 Statement.
  5         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
  6 support staff).
  7         2.5   Designating Party: a Party or Non-Party that designates information or
  8 items that it produces in disclosures or in responses to discovery as
  9 “CONFIDENTIAL.”
 10         2.6   Disclosure or Discovery Material: all items or information, regardless of
 11 the medium or manner in which it is generated, stored, or maintained (including, among
 12 other things, testimony, transcripts, and tangible things), that are produced or generated
 13 in disclosures or responses to discovery in this matter.
 14         2.7   Expert: a person with specialized knowledge or experience in a matter
 15 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 16 expert witness or as a consultant in this Action.
 17         2.8   House Counsel: attorneys who are employees of a party to this Action.
 18 House Counsel does not include Outside Counsel of Record or any other outside
 19 counsel.
 20         2.9   Non-Party: any natural person, partnership, corporation, association, or
 21 other legal entity not named as a Party to this action.
 22         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 23 to this Action but are retained to represent or advise a party to this Action and have
 24 appeared in this Action on behalf of that party or are affiliated with a law firm that has
 25 appeared on behalf of that party, including support staff.
 26         2.11 Party: any party to this Action, including all of its officers, directors,
 27 employees, consultants, retained experts, and Outside Counsel of Record (and their
 28 support staffs).
                                                                         Case No. 2:18-cv-05899 AB (PVCx)
                                                 3      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 4 of 14 Page ID #:816



  1        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  2 Discovery Material in this Action.
  3        2.13 Professional Vendors: persons or entities that provide litigation support
  4 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  5 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  6 their employees and subcontractors.
  7        2.14 Protected Material: any Disclosure or Discovery Material that is
  8 designated as “CONFIDENTIAL.”
  9        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 10 from a Producing Party.
 11 3.     SCOPE
 12        The protections conferred by this Stipulation and Order cover not only Protected
 13 Material (as defined above), but also (1) any information copied or extracted from
 14 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 15 Material; and (3) any testimony, conversations, or presentations by Parties or their
 16 Counsel that might reveal Protected Material.
 17        Any use of Protected Material at trial shall be governed by the orders of the trial
 18 judge. This Order does not govern the use of Protected Material at trial.
 19 4.     DURATION
 20        Once a case proceeds to trial, all of the court-filed information to be introduced
 21 that was previously designated as confidential or maintained pursuant to this protective
 22 order becomes public and will be presumptively available to all members of the public,
 23 including the press, unless compelling reasons supported by specific factual findings
 24 to proceed otherwise are made to the trial judge in advance of the trial. See Kamakana
 25 v. City and Cty. of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
 26 “good cause” showing for sealing documents produced in discovery from “compelling
 27 reasons” standard when merits-related documents are part of court record).
 28
                                                                         Case No. 2:18-cv-05899 AB (PVCx)
                                                4       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 5 of 14 Page ID #:817



  1 Accordingly, the terms of this protective order do not extend beyond the
  2 commencement of the trial.
  3 5.     DESIGNATING PROTECTED MATERIAL
  4        5.1      Exercise of Restraint and Care in Designating Material for Protection.
  5 Each Party or Non-Party that designates information or items for protection under this
  6 Order must take care to limit any such designation to specific material that qualifies
  7 under the appropriate standards. The Designating Party must designate for protection
  8 only those parts of material, documents, items, or oral or written communications that
  9 qualify so that other portions of the material, documents, items, or communications for
 10 which protection is not warranted are not swept unjustifiably within the ambit of this
 11 Order.
 12        Mass, indiscriminate, or routinized designations are prohibited. Designations
 13 that are shown to be clearly unjustified or that have been made for an improper purpose
 14 (e.g., to unnecessarily encumber the case development process or to impose
 15 unnecessary expenses and burdens on other parties) may expose the Designating Party
 16 to sanctions.
 17        If it comes to a Designating Party’s attention that information or items that it
 18 designated for protection do not qualify for protection, that Designating Party must
 19 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 20        5.2      Manner and Timing of Designations. Except as otherwise provided in this
 21 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 22 or ordered, Disclosure or Discovery Material that qualifies for protection under this
 23 Order must be clearly so designated before the material is disclosed or produced.
 24        Designation in conformity with this Order requires:
 25        (a) for information in documentary form (e.g., paper or electronic documents,
 26 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 27 Producing Party affix, at a minimum, the legend “CONFIDENTIAL” (hereinafter
 28 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                                                                         Case No. 2:18-cv-05899 AB (PVCx)
                                                 5      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 6 of 14 Page ID #:818



  1 portion or portions of the material on a page qualifies for protection, the Producing
  2 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  3 markings in the margins).
  4        A Party or Non-Party that makes original documents available for inspection
  5 need not designate them for protection until after the inspecting Party has indicated
  6 which documents it would like copied and produced. During the inspection and before
  7 the designation, all of the material made available for inspection shall be deemed
  8 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
  9 copied and produced, the Producing Party must determine which documents, or
 10 portions thereof, qualify for protection under this Order. Then, before producing the
 11 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 12 to each page that contains Protected Material. If only a portion or portions of the
 13 material on a page qualifies for protection, the Producing Party also must clearly
 14 identify the protected portion(s) (e.g., by making appropriate markings in the margins).
 15        (b)    for testimony given in depositions that the Designating Party identify the
 16 Disclosure or Discovery Material on the record, before the close of the deposition.
 17        (c)    for information produced in some form other than documentary and for
 18 any other tangible items, that the Producing Party affix in a prominent place on the
 19 exterior of the container or containers in which the information is stored the legend
 20 “CONFIDENTIAL.” If only a portion or portions of the information warrants
 21 protection, the Producing Party, to the extent practicable, shall identify the protected
 22 portion(s).
 23        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 24 failure to designate qualified information or items does not, standing alone, waive the
 25 Designating Party’s right to secure protection under this Order for such material. Upon
 26 timely correction of a designation, the Receiving Party must make reasonable efforts
 27 to assure that the material is treated in accordance with the provisions of this Order.
 28
                                                                         Case No. 2:18-cv-05899 AB (PVCx)
                                                6       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 7 of 14 Page ID #:819



  1 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  2        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  3 designation of confidentiality at any time that is consistent with the Court’s Scheduling
  4 Order.
  5        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  6 resolution process under Local Rule 37-1, et seq. Any discovery motion must strictly
  7 comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
  8        6.3    Burden. The burden of persuasion in any such challenge proceeding shall
  9 be on the Designating Party. Frivolous challenges, and those made for an improper
 10 purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
 11 may expose the Challenging Party to sanctions. Unless the Designating Party has
 12 waived or withdrawn the confidentiality designation, all parties shall continue to afford
 13 the material in question the level of protection to which it is entitled under the
 14 Producing Party’s designation until the Court rules on the challenge.
 15 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 16        7.1    Basic Principles. A Receiving Party may use Protected Material that is
 17 disclosed or produced by another Party or by a Non-Party in connection with this
 18 Action only for prosecuting, defending, or attempting to settle this Action. Such
 19 Protected Material may be disclosed only to the categories of persons and under the
 20 conditions described in this Order. When the Action has been terminated, a Receiving
 21 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 22        Protected Material must be stored and maintained by a Receiving Party at a
 23 location and in a secure manner that ensures that access is limited to the persons
 24 authorized under this Order.
 25        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 26 otherwise ordered by the Court or permitted in writing by the Designating Party, a
 27 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 28 only to:
                                                                         Case No. 2:18-cv-05899 AB (PVCx)
                                                7       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 8 of 14 Page ID #:820



  1        (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
  2 as employees of said Outside Counsel of Record to whom it is reasonably necessary
  3 to disclose the information for this Action;
  4        (b)    the officers, directors, and employees (including House Counsel) of the
  5 Receiving Party to whom disclosure is reasonably necessary for this Action;
  6        (c)    Experts (as defined in this Order) of the Receiving Party to whom
  7 disclosure is reasonably necessary for this Action and who have signed the
  8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  9        (d)    the Court and its personnel;
 10        (e)    court reporters and their staff;
 11        (f)    professional jury or trial consultants, mock jurors, and Professional
 12 Vendors to whom disclosure is reasonably necessary for this Action and who have
 13 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 14        (g)    the author or recipient of a document containing the information or a
 15 custodian or other person who otherwise possessed or knew the information;
 16        (h)    during their depositions, witnesses, and attorneys for witnesses, in the
 17 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 18 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
 19 not be permitted to keep any confidential information unless they sign the
 20 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 21 by the Designating Party or ordered by the Court. Pages of transcribed deposition
 22 testimony or exhibits to depositions that reveal Protected Material may be separately
 23 bound by the court reporter and may not be disclosed to anyone except as permitted
 24 under this Stipulated Protective Order; and
 25        (i)    any mediator or settlement officer, and their supporting personnel,
 26 mutually agreed upon by any of the parties engaged in settlement discussions.
 27 ///
 28 ///
                                                                       Case No. 2:18-cv-05899 AB (PVCx)
                                                 8    ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 9 of 14 Page ID #:821



  1 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  2        IN OTHER LITIGATION
  3        If a Party is served with a subpoena or a court order issued in other litigation
  4 that compels disclosure of any information or items designated in this Action as
  5 “CONFIDENTIAL,” that Party must:
  6        (a)    promptly notify in writing the Designating Party. Such notification shall
  7 include a copy of the subpoena or court order;
  8        (b)    promptly notify in writing the party who caused the subpoena or order to
  9 issue in the other litigation that some or all of the material covered by the subpoena or
 10 order is subject to this Protective Order. Such notification shall include a copy of this
 11 Stipulated Protective Order; and
 12        (c) cooperate with respect to all reasonable procedures sought to be pursued by
 13 the Designating Party whose Protected Material may be affected.
 14        If the Designating Party timely seeks a protective order, the Party served with
 15 the subpoena or court order shall not produce any information designated in this action
 16 as “CONFIDENTIAL” before a determination by the court from which the subpoena
 17 or order issued, unless the Party has obtained the Designating Party’s permission. The
 18 Designating Party shall bear the burden and expense of seeking protection in that court
 19 of its confidential material and nothing in these provisions should be construed as
 20 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 21 directive from another court.
 22 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 23        PRODUCED IN THIS LITIGATION
 24        (a)    The terms of this Order are applicable to information produced by a Non-
 25 Party in this Action and designated as “CONFIDENTIAL.” Such information
 26 produced by Non-Parties in connection with this litigation is protected by the remedies
 27 and relief provided by this Order. Nothing in these provisions should be construed as
 28 prohibiting a Non-Party from seeking additional protections.
                                                                         Case No. 2:18-cv-05899 AB (PVCx)
                                                9       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 10 of 14 Page ID #:822



   1        (b)   In the event that a Party is required, by a valid discovery request, to
   2 produce a Non-Party’s confidential information in its possession, and the Party is
   3 subject to an agreement with the Non-Party not to produce the Non-Party’s
   4 confidential information, then the Party shall:
   5              (1)    promptly notify in writing the Requesting Party and the Non-Party
   6 that some or all of the information requested is subject to a confidentiality agreement
   7 with a Non-Party;
   8              (2)    promptly provide the Non-Party with a copy of the Stipulated
   9 Protective Order in this Action, the relevant discovery request(s), and a reasonably
 10 specific description of the information requested; and
 11               (3)    make the information requested available for inspection by the
 12 Non-Party, if requested.
 13         (c)   If the Non-Party fails to seek a protective order from this Court within 14
 14 days of receiving the notice and accompanying information, the Receiving Party may
 15 produce the Non-Party’s confidential information responsive to the discovery request.
 16 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 17 any information in its possession or control that is subject to the confidentiality
 18 agreement with the Non-Party before a determination by the Court. Absent a court
 19 order to the contrary, the Non-Party shall bear the burden and expense of seeking
 20 protection in this Court of its Protected Material.
 21 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 23 Protected Material to any person or in any circumstance not authorized under this
 24 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 25 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 26 all unauthorized copies of the Protected Material, (c) inform the person or persons to
 27 whom unauthorized disclosures were made of all the terms of this Order, and (d)
 28
                                                                           Case No. 2:18-cv-05899 AB (PVCx)
                                                10        ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 11 of 14 Page ID #:823



   1 request such person or persons to execute the “Acknowledgment and Agreement to Be
   2 Bound” that is attached hereto as Exhibit A.
   3 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   4        PROTECTED MATERIAL
   5        When a Producing Party gives notice to Receiving Parties that certain
   6 inadvertently produced material is subject to a claim of privilege or other protection,
   7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   8 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   9 may be established in an e-discovery order that provides for production without prior
 10 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 11 parties reach an agreement on the effect of disclosure of a communication or
 12 information covered by the attorney-client privilege or work product protection, the
 13 parties may incorporate their agreement in the stipulated protective order submitted to
 14 the Court.
 15 12.     MISCELLANEOUS
 16         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 17 person to seek its modification by the Court in the future.
 18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 19 Protective Order, no Party waives any right it otherwise would have to object to
 20 disclosing or producing any information or item on any ground not addressed in this
 21 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 22 ground to use in evidence of any of the material covered by this Protective Order.
 23         12.3 Filing Protected Material. A Party that seeks to file under seal any
 24 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 25 only be filed under seal pursuant to a court order authorizing the sealing of the specific
 26 Protected Material at issue; good cause must be shown in the request to file under seal.
 27 If a Party’s request to file Protected Material under seal is denied by the Court, then
 28
                                                                         Case No. 2:18-cv-05899 AB (PVCx)
                                                11      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 12 of 14 Page ID #:824



   1 the Receiving Party may file the information in the public record unless otherwise
   2 instructed by the Court.
   3 13.    FINAL DISPOSITION
   4        After the final disposition of this Action, within 60 days of a written request by
   5 the Designating Party, each Receiving Party must return all Protected Material to the
   6 Producing Party or destroy such material. As used in this subdivision, “all Protected
   7 Material” includes all copies, abstracts, compilations, summaries, and any other format
   8 reproducing or capturing any of the Protected Material. Whether the Protected Material
   9 is returned or destroyed, the Receiving Party must submit a written certification to the
 10 Producing Party (and, if not the same person or entity, to the Designating Party) by the
 11 60 day deadline that (1) identifies (by category, where appropriate) all the Protected
 12 Material that was returned or destroyed, and (2) affirms that the Receiving Party has
 13 not retained any copies, abstracts, compilations, summaries or any other format
 14 reproducing or capturing any of the Protected Material. Notwithstanding this
 15 provision, counsel are entitled to retain an archival copy of all pleadings, motion
 16 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 17 deposition and trial exhibits, expert reports, attorney work product, and consultant and
 18 expert work product, even if such materials contain Protected Material. Any such
 19 archival copies that contain or constitute Protected Material remain subject to this
 20 Protective Order as set forth in Section 4 (DURATION).
 21 14.     VIOLATION OF ORDER
 22         Any violation of this Order may be punished by any and all appropriate
 23 measures including, without limitation, contempt proceedings and/or monetary
 24 sanctions.
 25
 26 IT IS SO STIPULATED.
 27
 28
                                                                         Case No. 2:18-cv-05899 AB (PVCx)
                                                12      ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 13 of 14 Page ID #:825



   1 Dated: July 2, 2020                     James P. Keenley
                                             Brian H. Kim
   2                                         Emily A. Bolt
                                             BOLT KEENLEY KIM LLP
   3
   4                                         By: /s/ James P. Keenley
                                                James P. Keenley
   5                                            Attorneys for Plaintiff
                                                JOHN DOE
   6
       Dated: July 2, 2020                   Amanda A. Sonneborn
   7                                         James C. Goodfellow, Jr.
                                             SEYFARTH SHAW LLP
   8
   9                                         By: /s/ James C. Goodfellow, Jr.
                                                James C. Goodfellow, Jr.
 10                                             Attorneys for Defendants
                                                THE PRUDENTIAL INSURANCE
 11                                             COMPANY OF AMERICA and
                                                WME IMG, LLC
 12
       Dated: July 2, 2020                   Jason A. James
 13                                          MESERVE, MUMPER & HUGHES LLP
 14
                                             By: /s/ Jason A. James
 15                                             Jason A. James
 16                                             Attorneys for Defendant
                                                THE PRUDENTIAL INSURANCE
 17                                             COMPANY OF AMERICA

 18                      Filer’s Attestation-Local Rule 5-4.3.4(a)(2)(i)

 19          The filing attorney attests that he has obtained concurrence regarding the filing

 20 of this document and its content from the signatories to this document.
 21                                          ORDER
 22          Having considered the papers, and finding that good cause exists, the Parties’
 23 Stipulated Protective Order is GRANTED.
 24          IT IS SO ORDERED.
 25
 26 Dated: July 7, 2020                              _______________________________
                                                     HON. PEDRO V. CASTILLO
 27
                                                     United States Magistrate Judge
 28
                                                                          Case No. 2:18-cv-05899 AB (PVCx)
                                                13       ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:18-cv-05889-AB-PVC Document 79 Filed 07/07/20 Page 14 of 14 Page ID #:826



   1                                       EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3        I,                                [full name], of
   4                      [address], declare under penalty of perjury that I have read in its
   5 entirety and understand the Stipulated Protective Order that was issued by the United
   6 States District Court for the Central District of California on                           [date]
   7 in the case of John Doe v. The Prudential Insurance Company of America, et al., Case
   8 No. 2:18-cv-05899 AB (PVCx). I agree to comply with and to be bound by all the
   9 terms of this Stipulated Protective Order, and I understand and acknowledge that
 10 failure to so comply could expose me to sanctions and punishment in the nature of
 11 contempt. I solemnly promise that I will not disclose in any manner any information
 12 or item that is subject to this Stipulated Protective Order to any person or entity except
 13 in strict compliance with the provisions of this Stipulated Protective Order.
 14         I further agree to submit to the jurisdiction of the United States District Court
 15 for the Central District of California for the purpose of enforcing the terms of this
 16 Stipulated Protective Order, even if such enforcement proceedings occur after
 17 termination of this action. I hereby appoint                                      [full name] of
 18                                                         [address and telephone number]
 19 as my California agent for service of process in connection with this action or any
 20 proceedings related to enforcement of this Stipulated Protective Order.
 21
 22 Signature:
 23 Printed Name:
 24 Date:
 25 City and State Where Sworn and Signed:
 26
 27
 28
                                                                          Case No. 2:18-cv-05899 AB (PVCx)
                                                14       ORDER GRANTING STIPULATED PROTECTIVE ORDER
